DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andre (2010/0116586) in view of Voswinckel (DE102013019692).
	With respect to claim 1, Andre teaches a method ([0002]) for forming a collar (Figures 1-6, #13) in a muffler shell (11) for a muffler (1) for an internal combustion engine ([0019]), the method comprising: - providing a muffler shell (11/12) made of a metal sheet ([0021]) and forming a muffler housing (3), the muffler shell (11) having an exhaust gas opening (7).  Andre fails to teach - providing a collar forming head having a rotational axis and at least two movable expanders, - introducing the collar forming  head into the muffler housing , wherein the expanders are in a retracted position, by moving the retracted collar forming head along the rotational axis through the exhaust gas opening in the muffler shell, wherein the retracted collar forming head has a largest diameter smaller than the largest diameter of the exhaust gas opening in the muffler shell, - moving the expanders of the collar forming head introduced into the muffler shell radially away from the rotational axis of the collar forming head from the retracted position to an expanded position, in which the largest diameter of the expanded collar forming head radially to the rotational axis is larger than the largest diameter of the exhaust gas opening, - rotating the collar forming head around the rotational axis of the collar forming head, - bringing the rotating expanded collar forming head in contact with the metal sheet adjacent to and surrounding the exhaust gas opening in the muffler shell by moving the expanded collar forming head along the rotational axis in a direction outwardly from the interior of the muffler housing, 4- forming an outwardly projecting collar around the exhaust gas opening by flaring the edge of the metal sheet surrounding the exhaust gas opening outwardly and increasing the size of the exhaust gas opening by moving the expanded collar forming head along the rotational axis.  Voswinckel teaches a method ([0001]) for forming a collar (Figures 1-3, #10), the method comprising providing a collar forming head (1) having a rotational axis (3) and at least two movable expanders (3), - introducing the collar forming head (1) into the muffler housing (12, when combined with muffler housing of Andre), wherein the expanders (4) are in a retracted position ([0028]), by moving the retracted collar forming head (1) along the rotational axis (3) through the exhaust gas opening (11, when combined) in the muffler shell (when combined), wherein the retracted collar forming head (1) has a largest diameter smaller than the largest diameter of the exhaust gas opening (11, when combined) in the muffler shell (when combined), - moving the expanders (4) of the collar forming head (1) introduced into the muffler shell (when combined) radially away (as seen in Figures 1 and 3) from the rotational axis (3) of the collar forming head (1) from the retracted position to an expanded position ([0029], Figures 1 and 3), in which the largest diameter of the expanded collar forming head (1) radially to the rotational axis is larger than the largest diameter of the exhaust gas opening (11, when combined), - rotating the collar forming head (1) around the rotational axis (3) of the collar forming head (1, [0029], [0033]), - bringing the rotating expanded collar forming head (1) in contact with the metal sheet (12, when combined; [0028]) adjacent to and surrounding the exhaust gas opening (11, when combined) in the muffler shell (when combined) by moving the expanded collar forming head (1) along the rotational axis (3) in a direction outwardly (Figure 3, [0029], [0033]) from the interior of the muffler housing (when combined), 4- forming an outwardly projecting collar (10) around the exhaust gas opening (11, when combined) by flaring the edge of the metal sheet (12, [0028]) surrounding the exhaust gas opening (11, when combined) outwardly and increasing the size of the exhaust gas opening (11, when combined) by moving the expanded collar forming head (1) along the rotational axis (3).  Because the collar of Andre is formed by deep drawing, and Voswinckel teaches that deep drawing a collar limits the expansion ratio, i.e. the allowable size of the collar relative to the hole diameter prior to formation due to excessive tensile stresses during the collar deep drawing process (Voswinckel, [0003]-[0004]); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Andre, with the apparatus of Voswinckel so as to provide a method and device with which material-sparing hole widening, in particular under formation of a collar can be made, in particular where previous expansion rations (of Andre, for example) are far exceeded and while the process times are reduced to a minimum.
	With respect to Claim 2, Voswinckel teaches wherein the step of forming the outwardly projecting collar (10) is performed in one step.  
	With respect to Claim 3, Andre teaches wherein the method comprises the step of inserting an internal pipe (8) into the muffler housing (3) through the outwardly projecting collar (13).  
	With respect to Claim 3, Andre teaches wherein forming the outwardly projecting collar (13) around the exhaust gas opening comprises (7) the formation of a collar wall (inner wall of collar #13), and wherein after the step of inserting the internal pipe (8) the internal pipe (8) is expanded (i.e. welded in the same way as Applicant’s, see Andre, [0021]) to contact the collar wall (inner wall of collar #13).  
	With respect to Claim 5, Andre teaches wherein the method comprises the step of inserting an external pipe (defined by tube of exhaust system inserted into tube #8 in opening #7, including collar #13, the tube not shown in Andre – [0019])  into the internal pipe (8) through the outwardly projecting collar (13).  
	With respect to Claim 7, Andre teaches wherein the method further comprises the step of inserting the muffler interior components (15) into the muffler housing (3) after the step of forming the outwardly projecting collar (13).  
	With respect to Claim 9, Andre teaches wherein the step of providing a muffler shell (11/12) comprises providing two muffler shell halves (11/12) for forming a muffler housing (3) from the two muffler shell halves (11/12), and wherein the exhaust gas opening (7) is provided in at least one (11) of the muffler shell halves (11/12).  
	With respect to Claim 10, Andre teaches wherein the step of providing a muffler shell (11/12) comprises providing at least one flat metal sheet (#11, prior to deep drawing – [0021]) comprising the exhaust gas opening (7), and rolling the metal sheet to form the muffler housing or deep drawing the metal sheet (#11, prior to deep drawing – [0021]) to form at least one (11) of two muffler shell halves (11/12).  
	With respect to Claim 11, Andre teaches wherein the step of providing a muffler shell (11/12) comprises providing two flat metal sheets (#11 and 12, prior to deep drawing – [0021]) and deep drawing the metal sheets (11/12 – [0021]) to form two muffler shell halves (11/12) and forming the exhaust gas opening (7) during the deep drawing step in at least one (11) of the muffler shell halves (11/12).  
	With respect to Claim 13, Andre and Voswinckel teach wherein the step of providing a muffler shell (Andre, 11/12) comprises providing a muffler shell sheet (Andre, #11, prior to deep drawing – [0021]) with an exhaust gas opening (Andre, 7) adapted 6to form an outwardly projecting collar (Andre, 13) having a planar mouth in a direction radial to the rotational axis (Voswinckel, #3) of the collar forming head (Voswinckel, #1).  Andre and Voswinckel fail to explicitly teach wherein the exhaust gas opening is elongated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the exhaust gas opening is elongated, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Andre and Voswinckel.
	With respect to Claim 14, Andre teaches a muffler (1) obtained by the method according to claim 1 (when combined).  
With respect to Claim 11, Andre teaches a vehicle comprising a muffler (1) according to claim 14 ([0019]).
Claims 1, 2, 6, 8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tauschek (2011/0272209) in view of Voswinckel (DE102013019692).
	With respect to claim 1, Tauschek teaches a method (necessitated by product structure of silencer #1) for forming a collar (18) in a muffler shell (3) for a muffler (1) for an internal combustion engine (see abstract), the method comprising: - providing a muffler shell (3) made of a metal sheet ([0042]) and forming a muffler housing (3), the muffler shell (3) having an exhaust gas opening (17).  Tauschek fails to teach - providing a collar forming head having a rotational axis and at least two movable expanders, - introducing the collar forming  head into the muffler housing , wherein the expanders are in a retracted position, by moving the retracted collar forming head along the rotational axis through the exhaust gas opening in the muffler shell, wherein the retracted collar forming head has a largest diameter smaller than the largest diameter of the exhaust gas opening in the muffler shell, - moving the expanders of the collar forming head introduced into the muffler shell radially away from the rotational axis of the collar forming head from the retracted position to an expanded position, in which the largest diameter of the expanded collar forming head radially to the rotational axis is larger than the largest diameter of the exhaust gas opening, - rotating the collar forming head around the rotational axis of the collar forming head, - bringing the rotating expanded collar forming head in contact with the metal sheet adjacent to and surrounding the exhaust gas opening in the muffler shell by moving the expanded collar forming head along the rotational axis in a direction outwardly from the interior of the muffler housing, 4- forming an outwardly projecting collar around the exhaust gas opening by flaring the edge of the metal sheet surrounding the exhaust gas opening outwardly and increasing the size of the exhaust gas opening by moving the expanded collar forming head along the rotational axis.  Voswinckel teaches a method ([0001]) for forming a collar (Figures 1-3, #10), the method comprising providing a collar forming head (1) having a rotational axis (3) and at least two movable expanders (3), - introducing the collar forming head (1) into the muffler housing (12, when combined with muffler housing of Andre), wherein the expanders (4) are in a retracted position ([0028]), by moving the retracted collar forming head (1) along the rotational axis (3) through the exhaust gas opening (11, when combined) in the muffler shell (when combined), wherein the retracted collar forming head (1) has a largest diameter smaller than the largest diameter of the exhaust gas opening (11, when combined) in the muffler shell (when combined), - moving the expanders (4) of the collar forming head (1) introduced into the muffler shell (when combined) radially away (as seen in Figures 1 and 3) from the rotational axis (3) of the collar forming head (1) from the retracted position to an expanded position ([0029], Figures 1 and 3), in which the largest diameter of the expanded collar forming head (1) radially to the rotational axis is larger than the largest diameter of the exhaust gas opening (11, when combined), - rotating the collar forming head (1) around the rotational axis (3) of the collar forming head (1, [0029], [0033]), - bringing the rotating expanded collar forming head (1) in contact with the metal sheet (12, when combined; [0028]) adjacent to and surrounding the exhaust gas opening (11, when combined) in the muffler shell (when combined) by moving the expanded collar forming head (1) along the rotational axis (3) in a direction outwardly (Figure 3, [0029], [0033]) from the interior of the muffler housing (when combined), 4- forming an outwardly projecting collar (10) around the exhaust gas opening (11, when combined) by flaring the edge of the metal sheet (12, [0028]) surrounding the exhaust gas opening (11, when combined) outwardly and increasing the size of the exhaust gas opening (11, when combined) by moving the expanded collar forming head (1) along the rotational axis (3).  Because Tauschek is silent as to how the collar is formed, and Voswinckel teaches a method and device with which material-sparing hole widening, in particular under formation of a collar can be made, in particular where previous expansion rations are far exceeded and while the process times are reduced to a minimum. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Andre, with the apparatus of Voswinckel so as to provide a method and device for forming a collar of Tauschek, in particular where previous expansion rations are far exceeded and while the process times are reduced to a minimum.
	With respect to Claim 2, Voswinckel teaches wherein the step of forming the outwardly projecting collar (10) is performed in one step. 
	With respect to Claim 6, Tauschek teaches wherein it is obvious that the method further comprises the step of inserting muffler interior components (4) into the muffler housing (3) prior to the step of forming the outwardly projecting collar (18).  Because there is nothing preventing formation of the collar after insertion of insert #4, forming the collar before or after inserting the insert would be obvious to one of ordinary skill in the art.  
	With respect to Claim 8, Tauschek teaches wherein the step of providing a muffler shell (3) comprises forming a rolled envelope muffler housing (3) from the muffler shell (3) ([0042]-[0043]).  
	With respect to Claim 10, Tauschek teaches wherein the step of providing a muffler shell (3) comprises providing at least one flat metal sheet (#3, wrapping/rolling the sheet – [0042]) comprising the exhaust gas opening (17), and rolling the metal sheet ([0042]) to form the muffler housing (3) or deep drawing the metal sheet to form at least one of two muffler shell halves.  
	With respect to Claim 14, Tauschek teaches a muffler (1) obtained by the method according to claim 1 (when combined).  
	With respect to Claim 15, Tauschek teaches a vehicle (see abstract) comprising a muffler (1) according to claim 14 (when combined).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to method for forming a collar in a muffler housing are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837